DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/21 has been entered.
Claim Status
3.  The amendment, filed 05/11/21, has been entered. 

4.  Claims 1-43 are cancelled. Claims 44-65 are pending. Claim 65 is newly added. Claims 44-46, 48, and 64 are amended. Claims 50-63 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/07/20. Claims 44-49 and 64-65 are under examination.


Information Disclosure Statement
5.  The information disclosure statements (IDS) submitted on 02/12/21 and 05/11/21 were filed and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Withdrawal of Objections/Rejections
6.  The following are withdrawn from the Office Action, filed 08/13/20:
The rejection(s) of claims 32-49 and 64 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, found on page 7 at paragraph 14, and at page 15 at paragraph 21 are moot in light of Applicant’s cancelation of claims 32-43. 

The rejection of claims 32-49 and 64 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description, found on page 8 at paragraph 18, is moot in light of Applicant’s cancelation of claim 32.

The rejection of claim 43 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is moot in light of Applicant’s cancelation of claim 43.

The rejection of claims 32-49 and 64 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, found on page 18 at paragraph 24, is moot in light of Applicant’s cancelation of claim 32.


New Objection: Claim Objection
7.  Claim 48 is objected to because of the following informalities:  missing word(s).  Claim 48 recites “...wherein detecting of binding of antibodies to the immobilised antigen takes place an end-point assay” wherein there appear to be one or more words missing from the last part of the sentence.  Appropriate correction is required.

Maintained Rejection: Provisional Double Patenting
8.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

9.  A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement; MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


11.  Claims 44-49 and 64-65 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-31 of copending Application No. 16/307,427 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to substantially the same methods for detecting antibodies against mycobacteria using substantially the same antigen.
For example, instant claims are drawn to method(s) of diagnosing active tuberculosis in smear negative patients, comprising detecting the presence of antibodies against mycobacterial material in a sample comprising the steps of providing a sample from a human or animal; and detecting binding of antibodies in said sample to 2-palmitoyl-3-hydroxyphthioceranoyl-2’-sulfate-a-a’-D-trehalose.
Similarly, co-pending claims are drawn to method(s) of detecting the presence of antibodies against mycobacterial material in a sample comprising the steps of providing a sample from a human or animal; and detecting binding of antibodies in said sample to 
Thus, the claim sets are drawn to substantially the same methods for detecting substantially the same antibodies against the same mycobacterial bacteria using the substantially the same antigens having the same formulas.  With regards to newly added claim 65, it is noted that claim 65 is now a species of the co-pending claims’ broader genus (although see co-pending claim 15 that specifically identifies the same antigen); however, it is the Office’s position that this species within the genus, can be at once envisaged from the prior art because the species within this genus are sufficiently limited and well delineated by the claims, as written; see MPEP 2131.02(III) and In re Petering (wherein the courts determined that a reference describing a generic formula encompassing about 20 compounds was found to anticipate each of the 20 species without specifically naming them).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. It is further noted that both applications have priority to the same date (i.e. neither application is senior to the other).

Applicant’s Arguments
12. Applicant states they will file a Terminal Disclaimer, if necessary, once the claims are indicated as allowable over the art.
Response to Arguments
13.  Applicant’s arguments have been fully considered but are not persuasive since a Terminal Disclaimer has not yet been filed.  Accordingly, the rejection is maintained for reasons of record.

New Rejection: Claim Rejections - 35 USC § 112
14.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.  Claims 46 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 is drawn to “...wherein detecting of binding of antibodies to the immobilised antigen takes place in real time”; however, the phrase “real time” is a relative phrase which renders the claim indefinite because “real time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Theoretically, all time is real and the art-recognizes the phrase 
As written, claim 47 recites “...wherein detection is carried out using surface plasmon resonance or electrochemical impedance spectroscopy, isothermal titration calorimetry, bio-layer interferometry, optical gratings, photonic crystal, acoustic resonant profiling, quartz crystal microbalances” which technically offer two choices based on the placement of the conjunction “or” coupled to the lack of a conjunction between the last two elements of the second choice (see underlines above).  However, many of the elements of the second choice would typically be completed independently and thus it is unclear if Applicant meant to provide a list of 8 distinct options, in which case the “or” should be moved to the end of the list, or a combination thereof, in which case the Office recommends to use of “and/or” at the end of the list, or if Applicant did indeed mean to provide only the two options, with the second involving all 7 detection means.
Therefore clarification is require to remove any ambiguity of scope in these claims.

Conclusion
16. No claims are allowed at this time.

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video 

18.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
May 25, 2021